The Chancellor.
Poland, the mortgagor, as the husband of Jane, is entitled to her share of the money due on the mortgage. Hull, surviving husband of Ann, deceased, by administering on her estate, will be entitled to what, if any thing, may be due on her-share, without liability to account.
No more of the mortgaged premises should be ordered to be sold than will be sufficient to pay what, if, any thing, may be due from Poland on Ann’s share.
A reference--will be ordered to ascertain What, if any thing, is due on Ann’s-share, and whether part of the mortgaged pro*519mises can be sold to pay it; with liberty to use the testimony already taken in the cause.
Hull should take out letters of administration of the estate of Isis deceased wife.
Order accordingly.